Citation Nr: 0948247	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to November 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 decision by the RO in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran was originally 
represented by Vietnam Veterans of America (VVA).  VVA 
submitted written argument on her behalf in July 2007 and 
September 2009.  However, in April 2008, after the RO had 
certified the appeal to the Board, the Veteran submitted a 
signed VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) to the RO, in 
favor of Texas Veterans Commission (TVC).  Since this form 
was received after the appeal was certified to the Board, her 
designation of TVC as her new representative was effective in 
June 2008, when the form was received by the Board.  See 
38 C.F.R. § 20.602 (2009).

Governing regulation provides that an appellant will be 
accorded full right to representation in all stages of her 
appeal, and that a specific claim may be prosecuted at any 
one time by only one recognized organization, attorney, agent 
or other person properly designated to represent the 
appellant.  38 C.F.R. §§ 20.600, 20.601 (2009).  Texas 
Veterans Commission has not yet been given the opportunity to 
submit written argument on the Veteran's behalf, and such 
must be done prior to appellate review.

Moreover, the Board notes that the Veteran has submitted 
additional pertinent evidence in October 2008, after issuance 
of the statement of the case, and such evidence has not yet 
been reviewed by the RO.  The RO should review this 
additional evidence and, if the claims are not granted, issue 
a supplemental statement of the case.  38 C.F.R. §§ 19.31, 
20.1304 (2009).

Finally, the Board finds that the RO should conduct 
additional development of the Veteran's PTSD claim.  VA 
medical records reflect that the Veteran has been diagnosed 
with PTSD, depressive disorder, and antidepressant-induced 
bipolar disorder.  She has contended that she has PTSD either 
due to witnessing a soldier shot on the rifle range in 
service, or due to sexual harassment.  Some of the records 
suggest that she may also have experienced a personal 
assault.  The Veteran should be asked to identify, with as 
much detail (such as names and dates) as possible, the 
stressful events which she contends caused her current PTSD.

Because the Veteran's claimed stressors include allegations 
of a personal assault, any development of the record must be 
in accordance with that required of claims involving 
allegations of personal assault.  See Patton v. West, 12 Vet. 
App. 272 (1999).

VA will not deny a PTSD claim that is based on an in-service 
personal assault without first advising the claimant that 
evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f). Thus 
additional due process compliance is needed.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Texas 
Veterans Commission with the opportunity 
to provide written argument on behalf of 
the Veteran.


2.   Contact the Veteran and ask her to 
identify any VA or private facilities 
where she was treated for a psychiatric 
disorder, a knee disability, or asthma 
throughout her life. Obtain any of the 
Veteran's treatment records not already of 
record and associate them with the claims 
file.  If any records are unavailable, a 
notation to that effect should be made in 
the claims file.

3.  The RO/AMC should furnish the Veteran 
and her representative with a letter 
advising her that an in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(4).  In particular, the Veteran 
should be asked to provide as much 
detailed information as possible regarding 
her claimed stressful events, including 
the dates, places, names of people 
present, and detailed descriptions of 
events, and to identify alternative 
sources for supporting evidence of such 
reports.  If a response is received from 
the Veteran or her representative, review 
the record in conjunction with that 
response, and determine if further 
development is necessary.  

The Veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that she must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

4.  Following the completion of the 
foregoing, the RO/AMC should request any 
supporting evidence from alternative 
sources identified by the Veteran and any 
additional alternative sources deemed 
appropriate (if any), if the Veteran has 
provided sufficiently detailed information 
to make such a request feasible.


5.  After completion of the foregoing, 
request that U.S. Army and Joint Services 
Records Research Center (JSRRC) provide 
any available information which might 
corroborate the Veteran's alleged in-
service stressors.

Provide JSRRC with a description of the 
alleged stressors described by the 
Veteran.  Also, provide JSRRC with copies 
of any lay and medical statements of 
record and personnel records obtained 
showing service dates, duties, and units 
of assignment.  If JSRRC is unable to 
provide such information, they should be 
asked to identify the agency or department 
that could provide such information and 
the RO should conduct follow-up inquiries 
accordingly.

6.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor(s) in 
service, and if so, what was the nature of 
the specific stressor(s).  In rendering 
this determination, attention is directed 
to the law cited in the discussion above.  
If official service records or alternative 
records corroborate the Veteran's 
allegations of stressors occurring, 
specify that information.  If needed the 
Veteran's credibility should be addressed.

Also, indicate whether any behavioral 
changes that occurred at or close in time 
to the alleged stressor incidents could 
possibly indicate the occurrence of one or 
more of the alleged in-service stressors 
and if so should decide whether this 
evidence needs the interpretation by a 
clinician.  In this regard, the Veteran's 
in-service service reports regarding 
received disciplinary action should be 
addressed.


If it is determined that the record 
establishes the existence of a stressor or 
stressors, specify what stressor(s) was 
established by the record.  In reaching 
this determination, address any 
credibility questions raised by the 
record.

7.  If, and only if, the AMC/RO determines 
that the record verifies the existence of 
a stressor or stressors, then the AMC/RO 
should arrange for the Veteran to be 
afforded a VA psychiatric examination.  
The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of PTSD 
is made, the examiner should specify (1) 
whether each alleged stressor found to be 
established by the record by the AMC/RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the 
AMC/RO and found to be sufficient to 
produce PTSD by the examiner.  If the 
examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology 
of the non-PTSD psychiatric disorder, to 
include whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current psychiatric 
disorder, other than PTSD, is related to 
active service.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination. 

8.  Then, readjudicate the Veteran's 
claims with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  Any additional 
appropriate development should be 
undertaken.  If the decision with respect 
to the claims remains adverse to the 
Veteran, she and her representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


